Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1, 5, and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “material of the source/drain layer” in claims 8 and 19 is used by the claims to mean “the material of the source/drain electrodes,” while the accepted meaning is “the doped region that acts as the source/drain.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, examiner will interpret “the material of the source/drain layer” to mean “the material of the source/drain electrodes.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (US-11335712-B2, hereinafter Liang).
Regarding claim 1, Liang discloses A display panel, comprising: a first substrate(Fig. 4G, support substrate 50); a conversion terminal layer disposed on the first substrate to form a conversion terminal (Fig. 4G, first bonding pad layer PL1 and second bonding pad layer PL2); a barrier layer disposed on the conversion terminal layer (Fig. 4G, base substrate 10); a buffer layer disposed on the barrier layer (Fig. 4G, debonding layer 40); a driving circuit layer comprising an active layer(Fig. 5, col 13 lines 38-39, “one or more integrated driving circuits 20 connected to the array substrate”), a first gate insulating layer (Fig. 4G gate insulating layer GI away from active layer), a first metal layer (Fig. 4G gate electrode G), a second gate insulating layer (Fig. 4G gate insulating layer GI away from base substrate), a second metal layer (Fig. 4G gate lines GL), an interlayer insulating layer (Fig. 4G insulating layer above GI), and a source/drain layer (Fig. 4G source electrode S and drain electrode D), wherein the driving circuit layer is disposed on the buffer layer(Fig. 5  integrated driving circuits 20); a planarization layer (Fig. 4G insulating layer above TFT); a pixel defining layer (Fig. 4G insulating layer surrounding E1 and E2); and a luminescent functional layer (Fig. 4G light emitting layer EL); wherein a first opening is formed at a position on the first substrate corresponding to the conversion terminal (Figs. 3A through 3F illustrating formation of vias v1 and v2), and a data line formed from the source/drain layer is connected to the conversion terminal by a first through- hole (Fig. 4G data line DL extending from source/drain layer to bonding pad layer).
Regarding claim 3, Liang discloses the display panel of claim 1, wherein a clock signal line is formed from the conversion terminal layer (Col 5 lines 40-43, “the plurality of signal lines SL further includes a plurality of clock signal lines), an end of the clock signal line is connected to the conversion terminal (Col 4 lines 65-67, “the plurality of signal lines SL are respectively electrically connected to the plurality of second bonding pads PD2”), and another end of the clock signal line is connected to a gate driving circuit of the display panel (Col 5 lines 44-48 “Examples of driving circuits include a gate driving circuit”).
Regarding claim 4, Liang discloses the display panel of claim 3, wherein the first metal layer is etched to form a gate (first metal layer G is a gate electrode), and the clock signal line is connected to the gate by a second through-hole (Col 5 lines 15-17, “the plurality of gate lines GL is electrically connected to a gate electrode G” Fig. 4G GL connected to bonding pad layer).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US-20210036068-A1).
Regarding claim 9, Zhao discloses a method of manufacturing a display panel, comprising following steps: providing a first substrate(par 46 S1); forming a conversion terminal layer on the first substrate , and etching the conversion terminal layer to form a conversion terminal (par 49 S3); forming a barrier layer on the conversion terminal layer (par 48 S21); forming a buffer layer on the barrier layer (par 48 S22); forming an active layer (par 48, S2 TFT has an active layer), a first gate insulating layer (par 48, S23), a first metal layer (par 48, S2 TFT layer contains gate layer), a second gate insulating layer (par 48, S24), a second metal layer (par 48, S2 TFT layer), and an interlayer insulating layer on the buffer layer (par 48, S25), performing an exposure process to form an exposed hole, and etching the exposed hole to obtain a first through-hole(par 49, S3); forming a source/drain layer on the interlayer insulating layer to obtain a driving circuit layer (par 48, S2 TFT formation), wherein the source/drain layer is connected to the conversion terminal by the first through-hole; and forming a planarization layer (par 48, S26), a pixel defining layer (par 50, S4), and a luminescent functional layer on the source/drain layer to obtain the display panel (par 51, S5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US-11335712-B2) in view of Yu et al. (US-20220115625-A1, hereinafter Yu).
Regarding claim 2, Liang discloses the display panel of claim 1. While Liang does not appear to disclose the use of a fan out region, Liang does disclose a conversion terminal layer (Fig. 4G first bonding pad layer PL1 and second bonding pad layer PL2) to allow connections through the substrate.
Yu teaches the use of fan-out lines for data connections (Fig 1 201, par 76, “The first fan-out area includes a data fan-out line”).
Liang and Yu are in the same field of display devices. 
Modifying Liang with the teaching of Yu would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to allow more connections to a chip without increasing the packaging size. 
Regarding claim 5, Liang discloses the display panel of claim 1. While Liang does not appear to disclose the use of an electrostatic protection circuit, Liang does disclose a conversion terminal layer (Fig. 4G first bonding pad layer PL1 and second bonding pad layer PL2) to allow connections through the substrate. 
Yu teaches the use of an electrostatic protection circuit (Fig. 2. Anti-static area 204 par 76, “The anti-static area 204 includes an anti-static circuit configured to prevent electrostatic damage of the display substrate by eliminating static electricity.”)
Modifying Liang with the teaching of Yu would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to “prevent electrostatic damage of the display substrate by eliminating static electricity” (Yu, par 76).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Lee et al. (US-9287329-B1, hereinafter Lee’329).
Regarding claim 6, Liang discloses the display panel of claim 1. Liang also discloses the use of a first-through hole and conversion terminal layer to connect components on either side of a semiconductor substrate. Liang does not appear to disclose having a test terminal for a display device.
Lee’329 discloses having a test terminal for a display device (Fig. 8A test pads 120_P,col 21 lines 10-12, “Various signals can be supplied on the conductive line via the pads and transmitted to the destination via the conductive line to carry out the test procedures”)
Liang and Lee’329 are in the same field of display device design.
Modifying Liang with the teaching of Lee’329 would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to provide a means for “testing or temporarily operating the driving circuits, pixels and/or various other components during manufacturing” (Lee‘329 Col 20 lines 63-65).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Lu (US20210233899A1).
Regarding claim 8, Liang disclose the display panel of claim 1. Liang does not appear to disclose having a material of the conversion terminal layer and a material of the source/drain layer as the same.
Lu discloses having a material of the conversion terminal layer (Fig 3 par 69 metal circuit layer 151 providing contact through substrate “can be a stack of molybdenum (Mo) and copper (Cu)”) and a material of the source/drain layer (Fig 3 127S source and 127D drain are made from “for example, a stack of copper (Cu) and molybdenum (Mo)”) as the same.
Liang and Lu are in the same field of display device design. 
Modifying Liang with the teaching of Lu would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention as the use of copper for its conductive properties would allow it to function in both a conversion terminal layer as well as a source/drain electrode. 
Claims 10, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Lee et al. (US-20190058149-A1, hereinafter Lee’149).
Regarding claim 10, Liang discloses a display device, comprising: a display panel comprising a first substrate (Fig. 4G support substrate 50), a conversion terminal layer (Fig. 4G first bonding pad layer PL1 and second bonding pad layer PL2), a barrier layer (Fig. 4G, base substrate 10), a buffer layer (Fig. 4G, debonding layer 40), a driving circuit layer (Fig. 5, col 13 lines 38-39, “one or more integrated driving circuits 20 connected to the array substrate”), a planarization layer (Fig. 4G, insulating layer above TFT), a pixel defining layer (Fig. 4G, insulating layer surrounding E1 and E2), a luminescent functional layer (Fig. 4G, light emitting layer E), wherein the conversion terminal layer is disposed on the first substrate to form a conversion terminal, the barrier layer is disposed on the conversion terminal layer, the buffer layer is disposed on the barrier layer, the driving circuit layer comprises an active layer (Fig. 5, “one or more integrated driving circuits 20 connected to the array substrate”), a first gate insulating layer (Fig. 4G, gate insulating layer GI away from active layer), a first metal layer (Fig. 4G gate electrode G), a second gate insulating layer (Fig. 4G, gate insulating layer GI away from base substrate), a second metal layer (Fig. 4G, gate lines GL), an interlayer insulating layer (Fig. 4G, insulating layer above GI), and a source/drain layer (Fig. 4G, source electrode S and drain electrode D), and the driving circuit layer is disposed on the buffer layer, and wherein a first opening is formed at a position on the first substrate corresponding to the conversion terminal (Figs. 3A through 3F, illustrating formation of vias v1 and v2), and a data line formed from the source/drain layer is connected to the conversion terminal by a first through-hole (Fig. 4G, data line DL extending from source/drain layer to bonding pad layer). Liang does not disclose the display device further comprising: an auxiliary functional layer disposed at a bottom side of the display panel; and a driver chip disposed at the bottom side of the display panel and connected to the conversion terminal.
Lee’149 discloses the display device further comprising: an auxiliary functional layer disposed at a bottom side of the display panel (Fig 8, circuit unit 150); and a driver chip disposed at the bottom side of the display panel and connected to the conversion terminal (Fig. 8, upper part of IC chip 151a is disposed in through-hole 153). 
Liang and Lee’149 are in the same field of display device design. 
Modifying Liang with the teachings of Lee’149 would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to provide a means of controlling the display device. 
Regarding claim 11, modified Liang discloses the display device of claim 10. 
Liang does not appear to disclose having a third opening formed on the auxiliary functional layer, and the driver chip is connected to the conversion terminal by the third opening. 
Lee’149 appears to disclose having a third opening formed on the auxiliary functional layer, and the driver chip is connected to the conversion terminal by the third opening (Fig. 8 upper part of IC chip 151a is disposed in through-hole 153).
Modifying Liang with the teachings of Lee’149 would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to allow connection between the display device chip with the through-hole in order to “reduce the thickness of the circuit unit” (Lee’149 par 12). 
Regarding claim 12, modified Liang discloses the display device of claim 10.
Modified Liang does not appear to disclose having the auxiliary functional layer comprises a support layer, a heat dissipation layer, and a backplate.
Lee’149 appears to disclose having the auxiliary functional layer comprises a support layer (Fig 8, substrate 150), a heat dissipation layer (Fig. 8, 154 + 152 par 59, “heat transferred via the graphite part 154 is dissipated by the cover shield 152, which is coupled to the graphite part 154 in tight contact therewith”), and a backplate (back cover 120).
Modifying Liang with the teachings of Lee’149 would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to prevent excessive heat generation and therefore “the expected lifespan of the display device is increased” (Lee’149 par 8).
Regarding claim 14, modified Liang discloses the display device of claim 10.
Liang additionally discloses having a clock signal line formed from the conversion terminal layer (Col 5 lines 40-43, “the plurality of signal lines SL further includes a plurality of clock signal lines), an end of the clock signal line is connected to the conversion terminal (Col 4 lines 65-67, “the plurality of signal lines SL are respectively electrically connected to the plurality of second bonding pads PD2”), and another end of the clock signal line is connected to a gate driving circuit of the display panel (Col 5 lines 44-48, “Examples of driving circuits include a gate driving circuit”).

Regarding claim 15, modified Liang discloses the display device of claim 10.
Liang additionally discloses having the first metal layer is etched to form a gate (first metal layer G is a gate electrode), and the clock signal line is connected to the gate by a second through-hole (Col 5 lines 15-17, “the plurality of gate lines GL is electrically connected to a gate electrode G” Fig. 4G, GL connected to bonding pad layer).
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and Lee’149 (US-20190058149-A1) in view of Lu (US20210233899A1).
Regarding claim 19, Modified Liang discloses the display device of claim 10. Modified Liang does not appear to disclose having a material of the conversion terminal layer and a material of the source/drain layer are same.
Lu discloses having a material of the conversion terminal layer (Fig 3, par 69, metal circuit layer 151 providing contact through substrate “can be a stack of molybdenum (Mo) and copper (Cu)”) and a material of the source/drain layer (Fig 3, par 66, 127S source and 127D drain are made from “for example, a stack of copper (Cu) and molybdenum (Mo)”) as the same.
Modified Liang and Lu are in the same field of display device design. 
Modifying Liang and Lee’149 with the teaching of Lu would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention as the use of copper for its conductive properties would allow it to function in both a conversion terminal layer as well as a source/drain electrode.
Regarding claim 20, Modified Liang discloses the  display device of claim 19, wherein the material of the conversion terminal layer comprises at least one of Ti, Al, or Cu (Lu: Fig 3, par 69, 127S source and 127D drain are made from for example, a stack of copper and molybdenum).

Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and Lee’149 (US-20190058149-A1) in view of Yu (US-20220115625-A1).
Regarding claim 13, Modified Liang discloses the display device of claim 10. While modified Liang does not appear to disclose the use of a fan out region, Liang does disclose a conversion terminal layer (Liang Fig. 4G, first bonding pad layer PL1 and second bonding pad layer PL2) to allow connections through the substrate.  
Yu teaches the use of fan-out lines for data connections (Fig 1 201 par 76 “The first fan-out area includes a data fan-out line”).
Modified Liang and Yu are in the same field of display device design. 
Modifying Liang and Lee’149 with the teachings of  Yu would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to allow more connections to a chip without increasing the packaging size. 
Regarding claim 16, Modified Liang discloses the display device of claim 10.
While modified Liang does not appear to disclose the use of an electrostatic protection circuit, Liang does disclose a conversion terminal layer (Liang Fig. 4G, first bonding pad layer PL1 and second bonding pad layer PL2) to allow connections through the substrate.
Yu teaches the use of an electrostatic protection circuit (Fig. 2, Anti-static area 204 par 76, “The anti-static area 204 includes an anti-static circuit configured to prevent electrostatic damage of the display substrate by eliminating static electricity.”)
Modifying Liang and Lee’149  with the teachings of Yu would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to “prevent electrostatic damage of the display substrate by eliminating static electricity” (Yu, par 76).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liang and Lee’149(US-20190058149-A1) in view of Lee’329 (US-9287329-B1).
Regarding claim 17, modified Liang discloses the display device of claim 10. While Liang does not appear to disclose having a test terminal for a display device, Liang does disclose a conversion terminal layer (Fig. 4G, first bonding pad layer PL1 and second bonding pad layer PL2) to allow connections through the substrate. 
Lee’329 discloses having a test terminal for a display device (Fig. 8A, test pads 120_P).
Modified Liang and Lee’329 are in the same field of display device design. 
Modifying Liang and Lee’149 with the teachings of  Lee’329 would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to allow testing of components as part of their construction. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Kim et al. (US20180018907A1, hereinafter Kim).
Regarding claim 7, Liang discloses the display panel of claim 1. Liang further discloses the conversion terminal layer comprising a first part disposed on the first substrate (Fig. 4G, PD1 disposed on substrate 10) and a second part disposed on the second substrate (Fig. 4G, PD2 disposed on substrate 40) to form a conversion terminal.
Liang does not appear to disclose having the barrier layer comprise a first barrier layer, a second barrier layer, and a second substrate disposed between the first barrier layer and the second barrier layer.
Kim discloses having a barrier layer comprise a first barrier layer (Fig. 3, first barrier layer 102), a second barrier layer (Fig. 3, second barrier layer 104), and a second substrate disposed between the first barrier layer and the second barrier layer (Fig. 3, second substrate 103 located between 102 and 104), the first barrier layer is disposed on the first substrate (Fig. 3, first base layer 101).
Liang and Kim are in the same field of display device design. 
Modifying Liang with the teachings of Kim would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to protect the crucial connection between the different sides of the substrate. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liang and Lee’149(US-20190058149-A1) in view of Kim (US20180018907A1).
Regarding claim 18, modified Liang discloses the display device of claim 10. Liang further discloses the conversion terminal layer comprising a first part disposed on the first substrate (Fig. 4G PD1 disposed on substrate 10) and a second part disposed on the second substrate (Fig. 4G PD2 disposed on substrate 40) to form a conversion terminal.
Modified Liang does not appear to disclose having the barrier layer comprise a first barrier layer, a second barrier layer, and a second substrate disposed between the first barrier layer and the second barrier layer.
Kim discloses having a barrier layer comprise a first barrier layer (Fig. 3, first barrier layer 102), a second barrier layer (Fig. 3, second barrier layer 104), and a second substrate disposed between the first barrier layer and the second barrier layer (Fig. 3, second substrate 103 located between 102 and 104), the first barrier layer is disposed on the first substrate (Fig. 3, first base layer 101).
Modified Liang and Kim are in the same field of display device design. 
Modifying Liang and Lee’149 with the teachings of Kim would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in order to protect the crucial connection between the different sides of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE LEON LINDSEY whose telephone number is (571)272-4028. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571)270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE LEON LINDSEY/Examiner, Art Unit 4185                                                                                                                                                                                                        
/Britt D Hanley/Primary Examiner, Art Unit 2875